STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 7, 2016
              Plaintiff-Appellee,

v                                                                  No. 318859
                                                                   Wayne Circuit Court
DESHON MAURICE BOYCE,                                              LC No. 12-007519-FC

              Defendant-Appellant.


Before: METER, P.J., and WILDER and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant appeals as of right his jury-trial convictions of second-degree murder, MCL
750.317; possession of a firearm by a person convicted of a felony (felon-in-possession), MCL
750.224f; and possession of a firearm during the commission of a felony (felony-firearm),
second offense, MCL 750.227b. Defendant was sentenced as a third-offense habitual offender,
MCL 769.11, to 50 to 75 years’ imprisonment for the second-degree murder conviction, three to
five years’ imprisonment for the felon-in-possession conviction, and five years’ imprisonment
for the felony-firearm conviction. We affirm.

        This case arises from the murder of Deonte Bing in Highland Park, Michigan. Bing had a
history of problems, including numerous physical altercations, with William “Johnny” Adams,
defendant’s cousin and neighbor. On the day of the murder, Bing was upset and cursing at an
unidentified person on the telephone, and he told family members that he was going over to
Adams’s house.

       Gunshots rang out shortly thereafter, and Bing’s family members rushed to the nearby
scene, where they saw Bing lying on the ground. The current Highland Park Police Chief, Kevin
Coney, was in the area, and he drew his weapon and attempted to intervene in the shooting. He
saw Bing on the ground and a man in a “long green coat” standing over him, firing shots into
him with a long gun. A witness testified that at the time of the incident defendant was wearing a
robe that was “either green or blue or a dark color.” Prior testimony of Byron Davis was
introduced in which he identified defendant as the man who shot Bing. A second man, who
matched Adams’s description, shot at Chief Coney and wounded him. Witnesses saw defendant
and the second shooter get into a blue Suburban and drive away.



                                               -1-
                              I. PROSECUTORIAL MISCONDUCT

        Defendant first contends that the prosecutor committed misconduct by introducing at trial
prior statements from witness Davis that allegedly were either wholly inadmissible or exceeded
the bounds of MRE 801(d)(1)(C); defendant contends that the misconduct impermissibly swayed
the jury to credit the inadmissible statements rather than Davis’s actual testimony at trial.

        A defendant must “contemporaneously object and request a curative instruction” to
preserve an issue of prosecutorial misconduct for appellate review. People v Bennett, 290 Mich
App 465, 475; 802 NW2d 627 (2010). Defense counsel opined during a hearing on the
prosecution’s motion to admit Davis’s prior statements that the statements were inadmissible, but
she never raised the issue in a prosecutorial-misconduct context and did not request a curative
instruction. Thus, the issue is not preserved for appellate review. See id.

         We review unpreserved claims of prosecutorial misconduct for plain error affecting
substantial rights. People v Gaines, 306 Mich App 289, 308; 856 NW2d 222 (2014). To obtain
relief, a defendant must establish that “1) error . . . occurred, 2) the error was plain, i.e., clear or
obvious, 3) and the plain error affected substantial rights.” People v Carines, 460 Mich 750,
763; 597 NW2d 130 (1999). An error affected the defendant’s substantial rights if it prejudiced
the defendant by affecting the outcome of the trial. Id. Even if a defendant can satisfy all three
requirements, appellate reversal is warranted only when the plain error resulted in the conviction
of an actually innocent defendant or when the error seriously affected the “fairness, integrity or
public reputation of judicial proceedings independent of the defendant’s innocence.” Id. at 763-
764 (citation and quotation marks omitted).

        “The decision to admit evidence is within a trial court’s discretion, which is reviewed for
an abuse of that discretion.” People v Bynum, 496 Mich 610, 623; 852 NW2d 570 (2014). “A
trial court abuses its discretion when its decision falls outside the range of reasonable and
principled outcomes.” People v Duncan, 494 Mich 713, 722-723; 835 NW2d 399 (2013).
“When the decision regarding the admission of evidence involves a preliminary question of law,
such as whether a statute or rule of evidence precludes admissibility of the evidence, the issue is
reviewed de novo.” People v Washington, 468 Mich 667, 670-671; 664 NW2d 203 (2003). “A
trial court necessarily abuses its discretion when it makes an error of law.” Duncan, 494 Mich at
723.

       “[T]he test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich App 58, 63; 732 NW2d 546 (2007). We evaluate
claims of prosecutorial misconduct on a case-by-case basis, and we examine the prosecutor’s
conduct in context and in light of the entire record. People v Roscoe, 303 Mich App 633, 648;
846 NW2d 402 (2014). A prosecutor’s good-faith attempt to admit evidence does not constitute
misconduct. Dobek, 274 Mich App at 70. A prosecutor is entitled to attempt to introduce
evidence that he or she “legitimately believes will be accepted by the court, as long as that
attempt does not prejudice the defendant.” People v Noble, 238 Mich App 647, 660–661; 608
NW2d 123 (1999). A prosecutor, therefore, does not act in bad faith if the proffered evidence is
arguably admissible. Dobek, 274 Mich App at 70.



                                                  -2-
        Davis, Adams’s friend and defendant’s acquaintance, was at a house on West Grand
Street on the day of the murder. He originally implicated defendant at Adams’s trial on October
12, 2011, but then gave a completely different account at defendant’s preliminary examination
on August 2, 2012. Davis’s testimony at defendant’s trial once again differed markedly. The
prosecutor successfully moved to admit his prior statements from Adams’s trial and defendant’s
preliminary examination.

        As an initial consideration, defendant fails to establish that the prosecutor’s repeated
references to Davis’s prior testimony constituted misconduct. All of the statements were
arguably admissible—a conclusion supported by the rulings of the district court judge at the
preliminary examination and the judge at trial—and there is nothing in the record to indicate that
the prosecutor’s efforts to admit them were made in anything other than good faith. See id.
Further, the prosecutor’s decision to introduce the three different versions of events to which
Davis testified did not, as defendant argues on appeal, impermissibly “bolster” Davis’s
inculpatory statements about defendant; instead, it highlighted the fact that drastic differences
existed between Davis’s prior testimony and his testimony at defendant’s trial, casting doubt on
aspects of his testimony. See, generally, People v McGhee, 268 Mich App 600, 630; 709 NW2d
595 (2005) (a prosecutor may argue from the facts that a witness should or should not be
believed). Defendant fails to show plain error. It is clear from the substance of defendant’s brief
on appeal, however, that his complaint is more properly understood as one addressing the actual
admissibility of the statements rather than the prosecutor’s use of them, and we will therefore
analyze the issue through that context.

         Generally speaking, hearsay—an out-of-court statement offered for the truth of the matter
asserted—is inadmissible. MRE 801; MRE 802. However, MRE 801(d)(1)(C) “permits the use
of any prior statement of identification by a witness as nonhearsay, provided the witness is
available for cross-examination.” People v Malone, 445 Mich 369, 377; 518 NW2d 418 (1994).
The rule “does not require laying a foundation other than that the witness is present and found to
be available for cross-examination.” Id. Further, identifying statements under MRE
801(d)(1)(C) are admissible regardless of whether the witness denies or affirms the identification
at trial. Id. This Court has held, however, that descriptive statements of a person’s appearance
are not necessarily statements of identification under the rule. See People v Sykes, 229 Mich
App 254, 270-273; 582 NW2d 197 (1998) (noting that a witness’s discussion about the race, age,
height, weight, clothing, and hairstyle of a suspect, without identifying a particular individual,
did not constitute statements of identification under MRE 801(d)(1)(C)).

        Several of the prior statements that the prosecutor introduced at defendant’s trial were
statements of identification for purposes of MRE 801(d)(1)(C). Specifically, Davis’s statements
at Adams’s trial identifying defendant by name as the first shooter and identifying defendant and
“the other boy” as the people who jumped in the Suburban and drove away came within the
rule’s ambit because they referred to an identification of defendant after Davis saw him on the




                                                -3-
day of the murder. MRE 801(d)(1)(C).1 However, his previous statements from Adams’s trial
that he knew defendant from the neighborhood and that defendant lived on Grand Street, along
with all of his previous testimony from defendant’s preliminary examination (which essentially
and repeatedly indicated uncertainty or lack of recall of everything to which he had testified at
Adams’s trial) were not statements of identification. Assuming without deciding that Davis’s
earlier testimony providing a physical description of defendant and his statement that defendant
was wearing a long green robe on the day of the murder were also not statements of
identification, then only his statements identifying defendant as the first shooter and as one of the
men who jumped into the Suburban were admissible under MRE 801(d)(1)(C). See Sykes, 229
Mich App at 270-273.

        This is not, however, as defendant argues on appeal, the end of the inquiry. MRE
801(d)(1)(A) provides that a witness’s prior statement is not hearsay if (1) the witness testifies at
the trial or hearing and is subject to cross-examination about the prior statement, (2) the prior
statement is inconsistent with the witness’s testimony, and (3) the prior statement was “given
under oath subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a
deposition[.]” A prior inconsistent statement under MRE 801(d)(1)(A) may be used as
substantive evidence, rather than simply for its impeachment value. See Malone, 445 Mich at
376-383. We note that the Michigan Supreme Court long ago recognized recantation testimony
as “exceedingly unreliable” and of an “untrustworthy character.” People v Van Den Dreissche,
233 Mich 38, 46; 206 NW 339 (1925) (citations and quotation marks omitted). Importantly,
inconsistency for purposes of MRE 801(d)(1)(A) “is not limited to diametrically opposed
answers but may be found in evasive answers, inability to recall, silence, or changes of position.”
People v Chavies, 234 Mich App 274, 282; 593 NW2d 655 (1999) (citations and quotation
marks omitted), vacated in part on other grounds by People v Williams, 475 Mich 245; 716
NW2d 208 (2006).

         Davis was under oath and subject to cross-examination at defendant’s trial. See MRE
801(d)(1)(A). Davis made prior statements regarding defendant at Adams’s trial and defendant’s
preliminary examination, and he made them while under oath and subject to the penalty of
perjury. See id. Accordingly, the prior statements were admissible under MRE 801(d)(1)(A) if
his testimony at defendant’s trial was inconsistent with the prior statements.

        Upon direct examination at defendant’s trial, Davis testified that he had never seen the
first shooter before,2 which was inconsistent with his claim at Adams’s trial that the first shooter
was defendant (“Shon”), a man he knew from the neighborhood who lived on Grand Street.
Davis also testified at defendant’s trial that he could not say what the shooter looked like or what
he was wearing, which was inconsistent with his testimony from Adams’s trial that defendant—


1
  Defendant frames his appellate issue as one involving “prior testimony,” but we note that the
statement of identification made to an investigator (see footnote 2, infra) was also admissible
under MRE 801(d)(1)(C).
2
  Davis also testified to having identified defendant as the shooter for an investigator but
immediately followed this up by stating that he later disclosed that he was wrong about it.


                                                -4-
the first shooter—was wearing a long green robe during the murder and was approximately 6’1”
tall with fair skin and a goatee. Additionally, Davis testified at defendant’s trial that he saw the
unidentified shooter leave in a truck that he had seen a few times, a claim inconsistent with his
preliminary examination testimony indicating that he did not know how the shooter left the
scene. As for Davis’s additional statements at the preliminary examination, all of which
professed ignorance or a lack of memory, they were inconsistent with his testimony at
defendant’s trial that he clearly remembered the shooting, had not seen defendant at the scene,
had heard gunshots, knew that the shooter had a lighter complexion than defendant, and
remembered how close he was to Bing during the murder. Indeed, Davis’s testimony at trial was
inconsistent with his pronouncement at the preliminary examination that he “[didn’t] recall
anything that happened last year.”

        Under all the circumstances and after examining the pertinent testimony, we find no basis
for reversal with regard to the admission of the challenged evidence.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant contends that defense counsel’s failure to object to the introduction of the
prior statements fell below an objective standard of reasonableness and that defendant was
thereby prejudiced. We disagree.

       To preserve a claim of ineffective assistance of trial counsel for appellate review, a
defendant must move for a new trial or for a Ginther3 hearing in the lower court. People v
Lopez, 305 Mich App 686, 693; 854 NW2d 205 (2014). Defendant did not move for a new trial
or a Ginther hearing. Therefore, this issue is unpreserved for appellate review.

        “A claim of ineffective assistance of counsel presents a mixed question of law and fact.”
People v Brown, 294 Mich App 377, 387; 811 NW2d 531 (2011). “This Court reviews a trial
court’s findings of fact, if any, for clear error, and reviews de novo the ultimate constitutional
issue arising from an ineffective assistance of counsel claim.” Id. A finding is clearly erroneous
if “the reviewing court is left with a definite and firm conviction that a mistake has been made.”
Lopez, 305 Mich App at 693 (citation and quotation marks omitted). “Where claims of
ineffective assistance of counsel have not been preserved, our review is limited to errors apparent
on the record.” Id. (citations and quotation marks omitted).

        “To prevail on a claim of ineffective assistance of counsel, a defendant must show: (1)
that his attorney’s performance was objectively unreasonable in light of prevailing professional
norms; and (2) that he was prejudiced by the deficient performance.” People v Walker, 497
Mich 894, 895; 855 NW2d 744 (2014). Defense counsel is not required to make a meritless
objection. People v Chelmicki, 305 Mich App 58, 69; 850 NW2d 612 (2014).

        Given our discussion above of the underlying issue, defendant has not made a showing of
ineffective assistance of counsel.


3
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                -5-
                                III. THE FELONY COMPLAINT

       In his Standard 4 brief, defendant contends that the felony complaint was deficient
because it lacked a sworn statement from the complaining witness and proof that the magistrate
administered an oath to the complaining witness, which resulted in insufficient grounds to find
reasonable cause and thereby stripped the district court of subject-matter jurisdiction. We
disagree.

        “For an issue to be preserved for appellate review, it must be raised, addressed, and
decided by the lower court.” People v Danto, 294 Mich App 596, 605; 822 NW2d 600 (2011)
(citation and quotation marks omitted). Defendant did not assert a deficiency in the complaint or
raise the issue of subject-matter jurisdiction in the trial court. Therefore, his claim regarding the
felony complaint is unpreserved. See id. A defendant, however, may raise the issue of subject-
matter jurisdiction at any time, including for the first time on appeal. People v Richards, 205
Mich App 438, 444; 517 NW2d 823 (1994). The issue of the district court’s subject-matter
jurisdiction at defendant’s preliminary examination is thus properly before us. Id.

        As noted above, we review unpreserved issues for plain error affecting substantial rights.
Carines, 460 Mich at 763. We review de novo questions of law, including whether a court
lacked subject-matter jurisdiction. People v Laws, 218 Mich App 447, 451; 554 NW2d 586
(1996).

         Subject-matter jurisdiction “refers to the power of a court to act and the authority a court
has to hear and determine a case.” Wayne Co Chief Executive v Governor, 230 Mich App 258,
269; 583 NW2d 512 (1998). Consequently, subject-matter jurisdiction “concerns a court’s
abstract power to try a case of the kind or character of the one pending and is not dependent on
the particular facts of the case.” People v Lown, 488 Mich 242, 268; 794 NW2d 9 (2011)
(citations and quotation marks omitted; emphasis removed). A defendant who is arraigned on a
felony charge is entitled to a preliminary examination before a magistrate in district court. See
MCL 766.4(1) and (6); see also MCR 6.104(B) (providing that “[a]n accused arrested pursuant to
a warrant must be taken to a court specified in the warrant”) and MCR 6.110 (listing the duties of
a district court during a preliminary examination).

        Defendant was charged with four felonies: first-degree murder, assault with intent to
commit murder, felon-in-possession, and felony-firearm. The felony warrant issued for his arrest
specified that police were to immediately bring defendant before the 30th District Court.
Defendant’s preliminary examination was conducted in the 30th District Court on July 12, 2012,
and August 2, 2012. Accordingly, regardless of the individual facts involved, the district court
had subject-matter jurisdiction over defendant’s case. See MCL 766.4 and Lown, 488 Mich at
268.

       Moreover, there was no deficiency in the felony complaint. MCR 6.101 provides the
requirements for a felony complaint:

             (A) Definition and Form. A complaint is a written accusation that a
       named or described person has committed a specified criminal offense. The


                                                -6-
       complaint must include the substance of the accusation against the accused and
       the name and statutory citation of the offense.

              (B) Signature and Oath. The complaint must be signed and sworn to
       before a judicial officer or court clerk.

               (C) Prosecutor’s Approval or Posting of Security. A complaint may not
       be filed without a prosecutor’s written approval endorsed on the complaint or
       attached to it, or unless security for costs is filed with the court.

        The felony complaint in this case accuses defendant of first-degree murder, assault with
intent to commit murder, felon-in-possession, and felony-firearm, each with the appropriate
statutory citation. The complaint also notes that the incident marked defendant’s second felony-
firearm offense and his third offense for purposes of habitual-offender sentencing. Further, the
complaint provides the substance of the accusation against defendant—that he used a firearm to
murder Bing and assault Chief Coney. Highland Park Police Detective Sergeant Brenda Perkins,
who was originally the officer in charge of the case, signed the complaint. Magistrate Lawrence
Chastang signed the complaint and indicated that it was subscribed and sworn to before him on
June 17, 2011. Finally, Wayne County Prosecutor Lisa Screen approved the complaint by
signing it. Simply put, nothing more was required to render the complaint valid and proper. See
MCR 6.101. Defendant alleges that there is no evidence demonstrating that the magistrate
administered an oath to Sergeant Perkins, but the complaint explicitly provides that it was sworn
to Chastang on June 17, 2011. Defendant therefore fails to establish the factual predicate for his
claim. See People v Elston, 462 Mich 751, 762; 614 NW2d 595 (2000) (noting that a defendant
bears “the burden of furnishing the reviewing court with a record to verify the factual basis of
any argument upon which reversal [is] predicated.”).

       Further, sufficient grounds existed for a valid finding of reasonable cause. MCL 764.1a
governs felony complaints and the magistrate’s finding of reasonable cause and provides, in
relevant part:

              (1) A magistrate shall issue a warrant upon presentation of a proper
       complaint alleging the commission of an offense and a finding of reasonable
       cause to believe that the individual accused in the complaint committed that
       offense. The complaint shall be sworn to before a magistrate or clerk.

              (2) The finding of reasonable cause by the magistrate may be based upon
       1 or more of the following:

               (a) Factual allegations of the complainant contained in the complaint.

               (b) The complainant’s sworn testimony.

               (c) The complainant’s affidavit.

              (d) Any supplemental sworn testimony or affidavits of other individuals
       presented by the complainant or required by the magistrate.


                                                  -7-
               (3) The magistrate may require sworn testimony of the complainant or
       other individuals. Supplemental affidavits may be sworn to before an individual
       authorized by law to administer oaths. The factual allegations contained in the
       complaint, testimony, or affidavits may be based upon personal knowledge,
       information and belief, or both. [Emphasis added.]

        The clear language of MCL 764.1a(2) provides, contrary to defendant’s assertion, that a
finding of reasonable cause does not require sworn testimony by a complainant. Rather, it may
be based on a number of grounds, including the complainant’s factual allegations. MCL
764.1a(2)(a). The felony warrant in this case lists numerous specific factual allegations of the
complainant, Sergeant Perkins: defendant and Adams used firearms to murder Bing and assault
Chief Coney; the incident occurred on June 8, 2011; the shootings occurred in front of 295 West
Grand Street in Highland Park; defendant had previously been convicted of felony-firearm;
defendant was a third-offense habitual offender; and defendant had previously been convicted of
a felony. Magistrate Chastang also noted that he examined Sergeant Perkins. Thus, Sergeant
Perkins’s factual allegations were based on information and belief and supported by her
testimony, which provided sufficient grounds for a finding of reasonable cause. See MCL
764.1a.

                               IV. THE MAGISTRATE RETURN

        Defendant contends in his Standard 4 brief that the examining magistrate never filed a
return in the circuit court, thus preventing the trial court from exercising personal jurisdiction
over him. We disagree.

        Defendant did not raise the issue of an improper magistrate return or a lack of personal
jurisdiction in the trial court. Thus, the issues are unpreserved. See Danto, 294 Mich App at
605. As already noted, we review unpreserved issues for plain error affecting substantial rights.
Carines, 460 Mich at 763.

       MCL 766.15 governs magistrate returns and provides, in pertinent part:

               (1) Except as provided in subsection (2) or (3), all examinations and
       recognizances taken by a magistrate pursuant to this chapter shall be immediately
       certified and returned by the magistrate to the clerk of the court before which the
       party charged is bound to appear. If that magistrate refuses or neglects to return
       the same, the magistrate may be compelled immediately by order of the court, and
       in case of disobedience may be proceeded against as for a contempt by an order to
       show cause or a bench warrant.

Personal jurisdiction refers to “the authority of the court to bind the parties to the action.” Lown,
488 Mich at 268 n 49 (citation and quotation marks omitted). A circuit court acquires personal
jurisdiction over a defendant when a magistrate files a return after the preliminary examination is
held or after the defendant waives his or her right to it. People v Goecke, 457 Mich 442, 458–
459; 579 NW2d 868 (1998). A party may waive any defect in personal jurisdiction by
stipulating or implicitly consenting to the court’s jurisdiction. Lown, 488 Mich at 268; see also
People v Carter, 462 Mich 206, 213-216; 612 NW2d 144 (2000) (noting that waiver is the

                                                -8-
intentional relinquishment or abandonment of a known right and that waiving a right under a rule
precludes a party from seeking appellate review of a claimed deprivation of that right).

        Regardless of any potential irregularities in the magistrate return, defendant waived
appellate review of the issue. Defendant was arraigned in the trial court, attended pretrial
hearings, appeared in court to argue against the prosecution’s pretrial motions, and was tried,
convicted, and sentenced in the circuit court—all without arguing that the court lacked personal
jurisdiction. Thus, defendant implicitly consented to the trial court’s exercise of personal
jurisdiction and waived the issue for purposes of appellate review. See Lown, 488 Mich at 268.

         Moreover, had defendant not already waived the issue, he fails to establish any
irregularity with the magistrate return. Defendant correctly asserts that the magistrate return
form from the lower court file does not contain a dated stamp from the circuit court clerk. The
form correctly notes, however, that defendant was bound over for trial, provides the scheduled
date of his arraignment in circuit court, and is signed by the district court judge. That the
arraignment did indeed take place on August 9, 2012, as scheduled, indicates that the return was
properly filed in the circuit court. Further, a bindover packet certification form, signed by the
district court clerk, addressed to the circuit court recorder, and stamped August 6, 2012, notes
that the magistrate return is included in the packet. Defendant quite simply presents no evidence
to support his claim that the magistrate failed to file a return. See Elston, 462 Mich at 762.

                               V. THE FELONY INFORMATION

       Finally, defendant contends in his Standard 4 brief that there is no evidence to show that
the prosecutor filed a valid felony information in the circuit court and that, as a result, the court
lacked personal jurisdiction over him. We disagree.

        Defendant did not raise the issue of the prosecution’s purported failure to file a felony
information or the lack of personal jurisdiction in the trial court. Thus, the issues are
unpreserved, see Danto, 294 Mich App at 605, and we review for plain error affecting substantial
rights, Carines, 460 Mich at 763.

        Initially, we reiterate that defendant implicitly consented to the trial court’s exercise of
personal jurisdiction on many occasions, including his arraignment, an array of pretrial
conferences and hearings, and his trial and sentencing. Moreover, defendant waived a reading of
the information at his arraignment in the trial court. See People v Waclawski, 286 Mich App
634, 704; 780 NW2d 321 (2009) (providing that “[t]he purpose of an arraignment is to provide
formal notice of the charge against the accused” and that, absent waiver, the information is read
to the defendant at the arraignment). Thus, defendant has waived the issue for appellate review.
See Lown, 488 Mich at 268.

        Assuming the absence of a waiver on the issue, however, defendant would not be entitled
to relief in any event. MCR 6.112 governs felony informations, and MCR 6.112(C) requires the
prosecutor to file the information on or before the date of the arraignment. MCR 6.112(G),
however, provides that “[a]bsent a timely objection and a showing of prejudice, a court may not
dismiss an information or reverse a conviction because of an untimely filing . . . .”


                                                -9-
       It is unclear from the lower court record exactly when the prosecutor filed the felony
information in the circuit court. As defendant correctly states, the circuit court clerk did not date
or stamp the felony information in the lower court file. The bindover packet certification form,
however, specifically notes that an “information sheet signed by prosecutor with bar #” was sent
to the circuit court reporter and is stamped August 6, 2012—three days before defendant’s
arraignment in the trial court. Assuming that this bindover packet failed to reach the trial court
before defendant’s arraignment, or that it never reached the trial court at all, the resulting error
was harmless because defendant did not raise a timely objection and has not demonstrated
prejudice. See MCR 6.112(G); Waclawski, 286 Mich App at 706-707.

       Affirmed.



                                                              /s/ Patrick M. Meter
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Amy Ronayne Krause




                                                -10-